NUMBER 13-13-00371-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

PETER ANTHONY TRAYLOR,                                                                   Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 366th District Court
                             of Collin County, Texas.


                                             ORDER
               Before Justices Benavides, Perkes, and Longoria
                              Order Per Curiam

        Appellant, Peter Anthony Traylor, filed a notice of appeal with this Court from his

conviction in trial court cause number 366-82774-2010.1 Currently pending before the



1This case is before the Court on transfer from the Fifth Court of Appeals in Dallas pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
Court is appellant's request to review the record and motion for extension of time to file a

pro se brief in the above-referenced cause. Appellant's counsel has filed an Anders brief

herein and appellant has been unable to examine the record so that he can file a pro se

brief.

         Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before December 29, 2014,

and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014).

         Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

         IT IS SO ORDERED.

                                                 PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b).

Delivered and filed the
18th day of December, 2014.




                                             2